DETAILED ACTION
Applicant’s preliminary amendment filed 11/27/2019 has been fully considered. 
Claims 1-18 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: vector having r elements (claims 12, 13).
Claim Objections
Claims 1-18 are objected to as not being in proper form, “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations”.  See MPEP § 608.01(m).   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. i.e, it is indefinite what is intended by “a key generation random”, “an integer w of 2 or more”, “an integer n of 2 or more”. It is unclear what the intended metes and bounds of claims 1-18 is. Applicant has failed to establish the intended metes and bounds of these, and thus the claims are indefinite.
Claim 8 recites “G^t” while claims 17-18 only recite “G^”. Appropriate correction is required. 
Claims 17-18 recite the limitation "G^".  There is insufficient antecedent basis for this limitation in the claims.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “generate a ciphertext” in the claims appears to be used by the claims to mean “generating a key,” while the accepted meaning is “encrypting text”, i.e. a plain text message is encrypted to generate/obtain/output a ciphertext. The term is indefinite because the specification does not clearly redefine the term.
THIS IS NOT INTENDED TO BE A COMPLETE LIST OF SUCH INDEFINITENESS AND LACK OF ANTECEDENT ISSUES.
Due to the number of indefiniteness issues, a prior art rejection has not been presented for the dependent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) generating numbers (cipher elements) based on different equations. 
This judicial exception is not integrated into a practical application because they are broad enough to cover generating, encrypting text in the mind or with pen/paper, other than the generic computer components. 
Regarding Prong One, these steps, as drafted, form a process that under its broadest reasonable interpretation covers performance of the limitation in the mind or with pen/paper but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element 
Regarding Prong Two, there are no additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only use generic computer components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes and mathematical concepts groupings. Thus, the claims recite a mental process / mathematical concept and are not patent eligible.
The claims are directed to well-understood, routine, and conventional activity as evidenced by the “background of the invention” section and the cited references.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, and 15-18 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Koshiba (NPL “Pairing Cryptography Meets Isogeny: A New Framework of Isogenous Pairing Groups”).
Regarding claims 1 and 15-16, Koshiba teaches 1. An encryption device /15. An encryption method /16. A non-transitory computer-readable medium storing an encryption program in a cryptographic system that uses a group G0, a group Gt associated with the group G0, a group G^0, a group G^t associated with the group G^0, and a group GT associated with the group G0 and the group G^0 by pairing operation e0 and associated with the group Gt and the group G^t by pairing operation et, the encryption device comprising processing circuitry (sec.4.1) 
T and an element Y^ of the group G^t, at least either one of the element X and the element Y^ being generated through conversion of a generator by a key generation random, (p.19)
to generate a cipher element cT which is an element of the ciphertext ct, by setting a message m to conversion information z in which an encryption random ζ is set to the element X (p.15), and 
to generate a cipher element c which is an element of the ciphertext ct, by setting the encryption random ζ to the element Y^ (pp.15-16). 
Regarding claims 8 and 17-18, Koshiba teaches 8. A decryption device /17. A decryption method /18. A non-transitory computer-readable medium storing a decryption program in a cryptographic system that uses a group G0, a group Gt associated with the group G0, a group G^0, a group G^t associated with the group G^0, and a group GT associated with the group G0 and the group G^0 by pairing operation e0 and associated with the group Gt and the group G^t by pairing operation et, the decryption device comprising processing circuitry (sec.4.1)
to acquire a ciphertext ct which is generated using an element X of the group GT and an element Y^ of the group G^t, at least either one of the element X and the element Y^ being generated through conversion of a generator by a key generation random, the ciphertext ct including a cipher element cT and a cipher element c, wherein in the cipher element cT, a message m is set to conversion information z in which an encryption random .zeta. is set to the element X, and in the cipher element c, the encryption random .zeta. is set to the element Y^ (pp.15, 19), and 
to generate conversion information z' from a decryption key sk and the cipher element c, and to generate a message m' from the conversion information z' and the cipher element cT, the decryption key sk including a key element k which is an element of the group Gt converted by the key generation random (pp.15-16). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Furukawa (20100020977) similarly teaches A generation device using elements from different groups to generate a key.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419